UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 14, 2014 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 001-34221 86-0845127 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (520)747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective March 14, 2014, Craig Norris, one of the named executive officers of The Providence Service Corporation (the “Company”), stepped down from his position as Chief Executive Officer of Human Services business segment. Going forward, Mr. Norris will be employed as a senior advisor to the Company. Mr. Norris will not be eligible for future compensation under the executive long-term incentive plan, and his employment will be “at will”. The termination of Mr. Norris’ employment as Chief Executive Officer of the Human Services business segment will be considered a termination under Section 6(c) of the Amended and Restated Employment Agreement (the “Employment Agreement”) dated May 17, 2011, by and between the Company and Mr. Norris, and upon Mr. Norris execution of a separation and general release agreement as required thereby, Mr. Norris will receive a severance payment of $648,000 pursuant to the Employment Agreement. The Employment Agreement will continue in full force and effect, as modified by the letter agreement between Mr. Norris and the Company filed as an exhibit herewith. The Employment Agreement was previously filed with the Securities and Exchange Commission as an exhibit to a Form 8-K filed on May 19, 2011 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits 10.1Letter agreement between Craig Norris and The Providence Service Corporation dated March 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: March 20, 2014 By: /s/ Robert E Wilson Name: Robert E. Wilson Title: Chief Financial Officer
